Citation Nr: 1230499	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  11-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955, and from March 1955 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied a compensable rating for bilateral conjunctivitis.  In February 2011, the Veteran filed a notice of disagreement.  A statement of the case was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In June 2012, the appellant and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2012, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

At the outset, the Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).

The Veteran's conjunctivitis is currently assigned a noncompensable rating under Diagnostic Code 6018.  This diagnostic code provides a 10 percent rating for active chronic conjunctivitis (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.).  Inactive conjunctivitis is to be rated on the basis of residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2011).

Here, the record reflects that the Veteran most recently underwent a VA examination in December 2010 in conjunction with his claim for a higher rating for bilateral conjunctivitis.  Pertinent to this remand, the December 2010 examination report indicates that the Veteran did not have active conjunctivitis at the time.  In June 2012, the Veteran testified that he has had more frequent redness since the December 2010 examination, and his eye drop usage has increased to multiple times per day.  He also reported that he has had a sticky/oily discharge from his eyes in the past year, with an increase in the frequency of this discharge in the past six months.  He also reported having had trouble with his night vision for the prior six months, and that he had recently received new eye medications.  He has thus presented testimony suggesting a worsening of his bilateral conjunctivitis.  

In addition to a worsening of his disability, the Veteran has also suggested that his service-connected disability may be more appropriately rated under a different diagnostic code.  The Board notes that the Veteran has been diagnosed with and/or treated for several eye conditions.  The most recent VA Medical Center (VAMC) evidence of record, from February 2011, includes assessments of bilateral glaucoma, meibomian gland dysfunction, blepharitis, lagophthalmos, pseudophakia, and epi-retinal membrane, while the December 2010 VA examination report lists diagnoses of status post cataract surgery, bilateral, with good result; glaucoma, bilateral, controlled with topical medication; pseudophakia, secondary to status post cataract surgery; and dry eye syndrome.  Although it is not clear which, if any of these conditions represent a manifestation or progression of the Veteran's  service-connected disability, during the June 2012 hearing, the Veteran's representative asserted, in particular, that the Veteran's pseudophakia warrants a higher rating.  As such, medical findings in this regard are needed.

As the evidence currently of record is inadequate to fully evaluate rate the disability under consideration, the RO should arrange for the Veteran to undergo ophthalmology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a higher rating for his conjunctivitis.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Greater Los Angeles Health Care System, specifically, from the Community Based Outpatient Clinics (CBOC) in Santa Barbara and Santa Maria, California, and the Sepulveda Ambulatory Care Center in Los Angeles, through February 2011.  During the June 2012 hearing, the Veteran's representative reported that the Veteran has been treated at the VA facilities in Santa Maria and Sepulveda through 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the VA Greater Los Angeles Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any  relevant, outstanding private medical records, to include records from Dr. Toni Meyers, who has treated the Veteran for glaucoma.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011)

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether recharacterization and/or "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  The RO should consider all evidence added to the record since the RO's last adjudication of the increased rating claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the VA Greater Los Angeles Health Care System, to include the CBOCs in Santa Barbara and Santa Maria and the Sepulveda Ambulatory Care Center in Los Angeles, dated since February 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and, if necessary, authorization, for it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, any outstanding, relevant records from Toni Meyers, who has treated the Veteran for glaucoma.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to include a complete copy of all clinical and other relevant records in the possession of Dr. Toni Meyers-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA ophthalmology examination, by a physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should expressly determine whether the Veteran's chronic conjunctivitis is active or inactive.  

If the Veteran's chronic conjunctivitis is active, the RO should clearly identify all objective manifestations, to include red, thick conjunctivae or mucus secretion,

If the Veteran's bilateral conjunctivitis is inactive, the examiner should identify all residuals of this disability, to include describing any resulting disfigurement.  Color photographs (unretouched) should be taken, and all clinical findings should be reported in detail.  The examiner should specifically detail findings as to any disfigurement or cosmetic defects that are due to the Veteran's bilateral conjunctivitis.

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.   The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

Also, respect to each of several recently eye conditions, to particularly include bilateral glaucoma, meibomian gland dysfunction, blepharitis, lagophthalmos, pseudophakia, epi-retinal membrane, status post bilateral cataract, and dry eye syndrome, the examiner should indicate whether the condition represents a manifestation or progression of the service-connected eye disability.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim for increased rating) and legal authority (to include consideration of whether recharacterization and/or staged rating of the Veteran's disability ( pursuant to Hart, cited above, is appropriate).

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered (to include diagnostic codes), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


